Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Shelby Memorial Hospital,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1914
Decision No. CR3647

Date: February 11, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS) denied the request of Petitioner,
Shelby Memorial Hospital, to participate in the Medicare program as a critical access
hospital (CAH). Petitioner requested a hearing to dispute CMS’s determination. CMS
moved for summary disposition, which Petitioner opposed. For the reasons set forth
below, I grant summary judgment to CMS and affirm CMS’s determination.

I. Background and Procedural History

Petitioner is a hospital located in Shelbyville, Illinois. On October 22, 2013, Petitioner
filed a CMS-855A enrollment application to change its status from a Prospective
Payment Provider to a CAH. See Petitioner Exhibit (P. Ex.) 14. Following a survey, Det
Norske Veritas Healthcare, Inc. (DNV) deemed Petitioner to be in compliance with the
Medicare CAH conditions of participation and recommended that CMS approve
Petitioner for deemed status as a CAH in the Medicare program; however, DNV noted
that “CMS makes the final determination regarding your Medicare certification

woe.” PLEX. 15.
On May 19, 2014, CMS denied Petitioner’s request to participate as a CAH in the
Medicare program because Petitioner did not satisfy the condition of participation found
in 42 C.F.R. § 485.610(c). P. Ex. 2. CMS’s determination stated:

Based upon our review of the information provided to CMS
by DNV and the Illinois Department of Public Health
(IDPH), your hospital is located 16.2 miles from the nearest
hospital or CAH. However, of the total distance of 16.2
miles, 2.7 of those miles are traversed via primary roadways,
in this case, US Highway 51. For purposes of determining
compliance with the distance requirements found at 42 CFR
§ 485.610(c), CMS’s guidance issued at State Operations
Manual (SOM) Section 2256A requires that any facility
seeking certification as a CAH that cannot meet the 35 mile
distance requirement, may participate if the facility is greater
than 15 miles from the nearest hospital or CAH if only
secondary roads are available. Our review of your
information revealed that there is only 13.5 miles of
secondary roadway between your hospital and the nearest
hospital or CAH. Therefore, CMS cannot approve your
facility to participate as a CAH in the Medicare program.

P. Ex. 2 at 1.

Petitioner timely requested reconsideration. P. Ex. 16. On July 18, 2014, CMS issued an
unfavorable reconsidered determination. P. Ex. 17.

Petitioner timely requested a hearing before an administrative law judge (ALJ). With its
request for hearing (RFH), Petitioner submitted 13 exhibits, labeled “A” through “M.”
CMS moved for summary disposition and filed a supporting brief (CMS Br.) with three
exhibits (CMS Exs. 1-3). Petitioner filed a brief opposing summary disposition with 20
exhibits (P. Exs. 1-20).

IL. Issue

The general issue in this case is whether the undisputed facts establish that Petitioner fails
to satisfy the regulatory criteria to be designated as a CAH in the Medicare program. The
specific issue is whether Petitioner’s hospital is located more than a 15-mile drive on
secondary roads from another hospital or CAH.
III. Findings of Fact, Conclusions of Law, and Analysis’

The Social Security Act (Act) permits states to establish a Medicare Rural Hospital
Flexibility Program. 42 U.S.C. § 13951-4. States establishing such a program must
develop at least one rural health network and have at least one facility in the state
designated as a CAH. Id. § 1395i-4(c)(1). A facility enrolled in Medicare as a CAH
generally receives higher payments from Medicare than it would if enrolled as a hospital.
Id. §§ 1395f, 1395m, 1395x; see also 72 Fed. Reg. 42,628, 42,806 (2007) (stating that the
“intent of the CAH program is to maintain hospital-level services in rural communities
while ensuring access to care”).

In order for CMS to designate a facility as a CAH, the facility must be:

located more than a 35-mile drive (or, in the case of
mountainous terrain or in areas with only secondary roads
available, a 15-mile drive) from a hospital, or another facility
[CAH]....

42 U.S.C. § 1395i-4(c)(2)(B)(i)(D. This standard also appears in the regulations as a
condition of participation for CAHs. 42 C.F.R. § 485.610(c).

I. Summary judgment is appropriate.

When appropriate, ALJs may decide a case arising under 42 C.F.R. part 498 by summary
judgment. See Civil Remedies Division Procedures § 19(a); Livingston Care Ctr. v. U.S.
Dep’t of Health & Human Servs., 388 F.3d 168, 172 (6th Cir. 2004) (citing Crestview
Parke Care Ctr. v. Thompson, 373 F.3d 743 (6th Cir. 2004). Summary judgment is
appropriate if “the record shows that there is no genuine issue as to

any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the denials
in its pleadings or briefs, but must furnish evidence of a dispute concerning a material
fact — a fact that, if proven, would affect the outcome of the case under governing law.”
Senior Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of
material fact for hearing, an ALJ must view the evidence in the light most favorable to
the nonmoving party, drawing all reasonable inferences in that party’s favor. Jd. When

' My findings of fact and conclusions of laws are set forth in italics and bold.
ruling on a motion for summary judgment, an ALJ may not assess credibility or evaluate
the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291,
at 5 (2009).

Here, CMS has moved for summary disposition. The parties do not dispute the facts
material to this case and there is no genuine dispute as to any material fact that requires
an evidentiary hearing. The only issue to be resolved in this case is a matter of law,
which, as discussed below, must be decided in CMS’s favor. Accordingly, summary
judgment is appropriate.

2. CMS is entitled to summary judgment because the undisputed facts
establish that Petitioner is located less than a 15-mile drive via secondary
roads from the nearest hospital and, therefore, does not satisfy the
distance requirement for designation as a CAH in the Medicare program.
42 U.S.C. § 1395i-4(c)(2)(B) (i) (D); 42 C.F-R. § 485.610(c).

CMS denied Petitioner CAH status on the grounds that Petitioner did not satisfy the
distance requirement established by the statute and regulations because Petitioner was
located less than a 15-mile drive via secondary roads from the nearest hospital.
Specifically, CMS found that Petitioner was located 16.2 miles from the nearest hospital
or CAH. CMS determined that of this total distance of 16.2 miles, the distance traveled
via a primary road, in this case, U.S. Highway 51 (U.S. 51), was 2.7 miles, and the
distance traveled via a secondary road was only 13.5 miles. P. Exs. 2, 17.

The following facts are not disputed. The closest hospital to Petitioner is Pana
Community Hospital (PCH) in Pana, Illinois. Although the parties differ slightly as to
the total distance, they are in agreement that the distance between Petitioner and PCH is a
little more than 16 miles. P. Br. at 4; CMS Br. at 1.? The route between the two hospitals
runs primarily along Illinois State Highway 16 (IL 16). RFH at 1. Fora portion of the
route, which is at least 2.1 miles, the stretch of highway is co-designated as IL 16 and
U.S. 51. The entire route between Petitioner and PCH is a two lane road (one lane in
each direction with the exception of short turn lanes at certain intersections). P. Br. at 9.

> According to CMS, the distance between Petitioner and PCH is between 16.2 and 16.4
miles. CMS Br. at 1. Petitioner claims that the distance between it and PCH is 16.33
miles. RFH; P. Br. at 4.

> CMS states that the stretch of highway co-designated as IL 16 and U.S. 51 is 2.7 miles.
CMS Br. at 3, 6; P. Exs. 2, 17. Petitioner gives the distance as 2.1 miles. RFH at 2; P.
Br. at 5.
In denying Petitioner’s request for CAH status, CMS relied on the interpretive guidance
published in the State Operations Manual (SOM), § 2256A, which sets out criteria to
differentiate between primary and secondary roads. In pertinent part, the SOM states:

Application of the more than 15-mile drive standard,
based on secondary roads

To be eligible for the lesser distance standard due to the
secondary road criteria under § 485.610(c) the CAH must
document that there are more than 15 miles between the CAH
and any hospital or other CAH where there are no primary
roads. A primary road is:

e A numbered federal highway, including interstates,
intrastates, expressways or any other numbered federal
highway; or

e A numbered State highway with 2 or more lanes each
way; or

e Aroad shown on a map prepared in accordance with
the U.S. Geological Survey’s Federal Geographic Data
Committee (FGDC) Digital Cartographic Standard for
Geologic Map Symbolization as a “primary highway,
divided by a median strip.”

A CAH may qualify for application of the “secondary roads”
criterion if there is a combination of primary and secondary
roads between it and any hospital or other CAH, so long as
more than 15 of the total miles from the hospital or other
CAH consists of areas in which only secondary roads are
available. To apply the secondary roads criterion, measure
the total driving distance between the CAH and each hospital
or CAH located within a 35 mile drive and subtract the
portion of that drive in which primary roads are available. If
the result is more than 15 miles for each drive to a hospital or
CAH facility, the 15-mile criterion is met... .

SOM Ch. 2, § 2256A (emphasis in original); P. Ex. 3 at 4-5. According to the SOM, a
road that does not meet the definition of a “primary road” would constitute a secondary
road. Therefore, a secondary road is a road that is not a numbered federal highway or a
numbered State highway with two or more lanes each way.
Petitioner argues that I should disregard the SOM criteria regarding what constitutes
“primary” and “secondary” roads. Petitioner argues that the SOM provisions are
“arbitrary and capricious” and fail to take into account a road’s physical characteristics.
Petitioner contends that CMS is “woodenly” applying the SOM definitions to label the
stretch of road co-designated as IL 16 and U.S. 51 a “primary road” despite the fact it is
an undivided two lane road. In Petitioner’s view, CMS’s position leads to an illogical
result in this case and thwarts the congressional objective behind the creation of the CAH
provisions, which was to ensure that Medicare beneficiaries located in rural communities
ave reasonable access to hospital care.* P. Br. at 6-9.

Petitioner is located a little over 16 miles from the nearest hospital, PCH. Thus,
Petitioner clearly does not qualify for CAH status based on the 35-mile distance
requirement, but would be able to qualify as a CAH if more than 15 miles of the road
between it and PCH are considered a secondary road. In denying Petitioner status as a
CAH, CMS applied the SOM criteria and determined that, out of the total distance
between Petitioner and PCH, the distance on secondary roads was less than 15 miles due
to the fact that a 2.7-mile portion of the route constituted a primary road based on its co-
designation as a numbered federal highway (US 51).

Neither the Act nor the regulation defines the term “secondary road.” However, CMS
‘as provided guidance as to the meaning of the term in the SOM. It is well-settled that
the SOM, as CMS’s interpretative guidance, is instructive, but is not controlling
authority. Baylor Cnty. Hosp. Dist. d/b/a Seymour Hosp., DAB No. 2617, at 4 (2015);
Green Oaks Health & Rehab. Ctr., DAB No. 2567, at 11 (2014); Agape Rehab. of Rock

* In examining the legislative history pertaining to the creation of the CAH program,
Petitioner notes that the mileage standard contained in the statute was a “compromise.”
P. Br. at 3 n.4. Petitioner cites to the House of Representative Report which stated that
such facilities had to be:

located a distance that corresponds to a travel time of greater
than 30 minutes (using the guidelines specified [in the] .. .
Code of Federal Regulations . . .), from [another] hospital

H.R. Rep. No. 105-149, at 392 (1997); P. Ex. 5, at 12. The Senate, in the Conference
Report, offered an alternative provision based on mileage, stating that a facility would
receive CAH status if it is “located more than a 35-mile drive from another hospital or
other health care facility.” H.R. Rep. No. 105-217, at 706 (1997); P. Ex. 6 at 5. The
Conference agreement adopted the Senate’s mileage standard, but with a modification
which stated “[t]he distance requirement for facilities includes a 15-mile drive in the case
of mountainous terrain or in areas with only secondary roads available.” Jd.
Hill, DAB No. 2411, at 19 (2011). An agency’s interpretation of ambiguous statutory or
regulatory language is entitled to deference so long as the interpretation is reasonable and
the party against whom the agency interpretation is applied had adequate notice. Baylor
Cnty. Hosp., DAB No. 2617; Cibola Gen. Hosp., DAB No. 2387, at 7-8 (2011). Here,
Petitioner does not dispute that it had adequate notice of CMS’s interpretation of what
constitutes a primary road and secondary road. Instead, Petitioner argues that CMS’s
interpretation is arbitrary and leads to an illogical result when applied to the facts of this
case.

Subsequent to the filings in this case, an appellate panel of the Departmental Appeals
Board (DAB) issued its decision in the Baylor County Hospital District case, DAB No.
2617.° In its decision, the DAB upheld the ALJ decision, concluding that CMS’s
interpretation in the SOM of what constitutes a “secondary road” was entitled to
deference and that, based on the SOM criteria, the petitioner did not meet the distance
requirements of the Act and 42 C.F.R. § 485.610(c), and thus did not qualify as a CAH.

Like Petitioner in this case, the petitioner in the Baylor County Hospital District case
argued that the SOM criteria regarding what constitutes “primary” and “secondary” roads
should not be given deference since they do not take a road’s actual physical
characteristics into account. In Baylor County Hospital District, at issue was an
approximately 28-mile stretch of road between the petitioner and the nearest hospital that
was designated as U.S. Highway 183/U.S. Highway 283. According to the petitioner,
this road had one lane in each direction, did not have a median strip, and would be
considered a secondary road but for its federal highway designation. The ALJ, in his
decision, concluded that although the SOM did not have the force of regulation, it did not
conflict with either the regulatory or statutory language and was entitled to deference.
Applying the SOM criteria, the ALJ concluded that the entire route at issue was a
“primary road” because it was a “numbered federal highway,” and, thus, the petitioner
did not satisfy the statutory distance requirements to qualify as a CAH. Baylor Cnty.
Hosp., DAB CR3301, at 3 (2014). The ALJ commented further that, in the absence of
any defining language in the Act, and given the lack of resources to make case-by-case
judgments about every highway in the United States, the SOM provisions constituted
reasonable policy determinations. Id. at 4.

The DAB was not persuaded by the petitioner’s argument on appeal that CMS’s
interpretation was unreasonable because it failed to take into consideration the specific
characteristics of individual roads and concluded that ““CMS’s interpretation is not
unreasonable or inconsistent with the intent of the CAH statute.” Baylor Cnty. Hosp.,
DAB No. 2617, at 4. Significantly, the DAB held:

5 On January 26, 2015, CMS filed a Statement of Additional Authority, to which it
attached the DAB’s Baylor County Hospital District decision.
We are not persuaded by Seymour’s argument that CMS
should have adopted a bright-line rule that treated only those
parts of federal highways with two or more lanes in each
direction or median strips as primary. Pet. R. Br. at 8. The
fact that CMS could have constructed other bright-line rules,
using different approaches, does not mean that the rule it
chose to adopt is unreasonable.

Id. at 5. The DAB thus concluded that it was appropriate to defer to CMS’s interpretation
of the term “secondary road.” Id. at 6.

Although I understand and am sympathetic to Petitioner’s arguments in this case, based
on Baylor County Hospital District, 1 will apply the SOM criteria to determine whether
Petitioner satisfies the statutory distance requirements required for CAH status. In this
case, Petitioner asserts the disputed section of road between Petitioner and PCH is 2.1
miles and is co-designated as IL 16 and U.S. 51. RFH at 2; P. Br. at 5. Under the SOM
criteria, the disputed section is a “primary” road and not a “secondary” road because the
section is co-designated as a numbered federal highway. The statute requires that the
“secondary roads” distance from a prospective CAH to another hospital be more than 15
miles. Here, when one subtracts the 2.1-mile primary road portion of the route from the
total distance between Petitioner and PCH, which is between 16.2 and 16.4 miles, the
minimum total amount of secondary road between Petitioner and PCH is 14.3 miles.
Accordingly, under the SOM, Petitioner is located less than a 15-mile drive via secondary
roads from the nearest hospital and, therefore, is too close to another hospital to be
designated as a CAH under 42 U.S.C. § 1395i-4(c)(2)(B)G)(D.

Petitioner makes the additional argument that a U.S. 51 bypass will be constructed in the
future and, when this occurs, there will no longer be a portion of IL 16 that is co-
designated as U.S. 51, which means that the segment in dispute will no longer be
considered a primary road. RFH; P. Br. at 10. Unfortunately, the possible removal of the
U.S. 51 designation from the disputed section of road in this case is not relevant.

IV. Conclusion

This case presents no genuine dispute of material fact and CMS is entitled to judgment as
a matter of law. Therefore, I grant CMS’s motion for summary disposition.

/s/
Scott Anderson
Administrative Law Judge

